Citation Nr: 0818222	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  02-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) with depressive reaction 
associated with anxiety, prior to September 16, 2005.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1967 to July 
1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision in 
which the RO continued a 50 percent rating for the veteran's 
service-connected depression reaction associated with 
anxiety.  The veteran filed a notice of disagreement (NOD) in 
July 2001, and the RO issued a statement of the case (SOC) in 
March 2002.  Later in March 2002, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).

In July 2003, the Board remanded the claim to the RO to 
afford due process and for other development.  Following 
completion of the requested development, in a March 2005 
rating decision, the RO recharacterized the veteran's 
service-connected psychiatric disability to include PTSD (as 
reflected on the title page), and increased the rating for 
the disability from 50 percent to 70 percent, effective April 
18, 2000 (the date of the veteran's claim for increase) (as 
reflected in the April 2005 supplemental SOC (SSOC)).

In August 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2005 SSOC) and returned this matter to the Board for further 
appellate consideration.  The Board denied the claim in March 
2006.

The veteran, in turn, appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2007, counsel for the veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
March 2006 Board decision.  By Order also dated in August 
2007, the Court granted the Joint Motion, vacating the 
Board's decision, and remanding this matter to the Board for 
further proceedings consistent with the Joint Motion.

The Board notes that, in its August 2005 remand, the Board 
referred the matter of the veteran's informal claim for a 
TDIU to the RO, and instructed the RO to provide the veteran 
with a formal application for this benefit (VA Form 21-8940).  
The veteran filed a claim for a TDIU in October 2005.  In a 
January 2007 rating decision, rather than deciding the claim 
for a TDIU, the RO granted the veteran a 100 percent rating 
for PTSD, effective September 16, 2005, the day following his 
last date of employment.  Although the veteran has been 
granted a 100 percent rating for PTSD from September 16, 
2005, as discussed below the question remains whether he is 
entitled to an increased rating for his PTSD prior to that 
date, and the issue on appeal has been recharacterized 
accordingly.  The Board notes that the claim for a TDIU has 
not yet been decided.  That claim-which, in light of the 
RO's January 2007 rating decision is now one for a TDIU prior 
to September 16, 2005-is addressed below.  

For the reasons expressed below, the matter on appeal and the 
claim for a TDIU are being remanded to the RO via the AMC.  
VA will notify the veteran when further action, on his part, 
is required.


REMAND

The parties to the Joint Motion found that the Board failed 
to provide sufficient reasons or bases for its conclusion 
that the duty to assist had been met, because the Board did 
not explain why VA failed to associate with the claims file 
the records of the veteran's treatment at the Brooklyn VA 
Medical Center (VAMC) from February 2003 to March 2006.  

Thus, the Board finds that a remand is required for the RO to 
obtain records of treatment of the veteran at the Brooklyn 
VAMC since February 2003, and associate them with the claims 
file,.  Such action was requested by the veteran's attorney 
in his October 2007 letter.

The veteran's attorney also requested that the veteran be 
afforded a VA examination to determine the severity of the 
veteran's PTSD.  The Board notes, however, that, in light of 
the RO's grant of a 100 percent rating for PTSD from 
September 16, 2005, the current severity of the veteran's 
PTSD is not at issue.  Rather, the RO must determine whether 
the veteran is entitled to a rating in excess of 70 percent 
for his PTSD from the April 2000 filing of the increased 
rating claim to September 15, 2005.  See Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

In addition, although the claim for a TDIU prior to September 
16, 2005 is not before the Board, the Board finds that, 
because the veteran's service-connected PTSD with depressive 
reaction is the same condition underlying his claim of 
unemployability, on these facts, and for the sake of 
efficiency, the claim for a TDIU prior to September 16, 2005 
is inextricably intertwined with the claim for increase 
currently on appeal, and that the claims should be considered 
together.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated). 

If the claim for a TDIU prior to September 16, 2005 is 
denied, the RO should give the veteran and his attorney 
notice of the decision, and opportunity to perfect an appeal 
as to that issue.  The Board emphasizes to the veteran that, 
if he wishes to pursue an appeal of any issue not currently 
in appellate status-specifically, the claim for a TDIU prior 
to September 16, 2005-a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2007).

Prior to adjudicating the claims on remand, the RO should 
give the veteran another opportunity to present any 
additional pertinent information and/or evidence.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002 & Supp. 2007); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish any evidence in his 
possession and ensure that its notice to the veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-specifically as regards disability ratings 
and effective dates-as appropriate.  In addition, the RO 
should ensure that its notice to the veteran meets the 
requirements of the recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) by advising the veteran that he 
may submit evidence showing the effects of the worsening or 
increase in severity of his disability upon his employment 
and daily life, providing notice of the criteria listed in 
the general rating formula for mental disorders, and 
providing examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A  (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
prior to adjudicating the claims for an increased rating and 
for a TDIU, for the period prior to September 16, 2005.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the 
Brooklyn VAMC all outstanding pertinent 
records of psychiatric evaluation and/or 
treatment of the veteran, inpatient and 
outpatient, since February 2003.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  The RO should also 
ensure that its notice meets the 
requirements of Vazquez-Flores v. Peake, 
cited above, by advising the veteran that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disability upon his 
employment and daily life, providing 
notice of the criteria listed in the 
general rating formula for mental 
disorders, and providing examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his attorney of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 70 percent for PTSD with 
depressive reaction associated with 
anxiety, prior to September 16, 2005; 
and, if warranted, the claim for a TDIU 
prior to September 16, 2005.

5.  If the claim for a TDIU prior to 
September 16, 2005 is considered and 
denied, the RO must notify the veteran 
and his attorney of the denial and advise 
them of the veteran's appellate rights. 
The veteran and his attorney are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal 
(consisting of a timely NOD, and, after 
issuance of an SOC, a timely substantive 
appeal) must be perfected.  While the RO 
must furnish the veteran the appropriate 
time period in which to do so, the 
veteran should perfect an appeal of the 
claim for a TDIU prior to September 16, 
2005, if desired, as soon as possible to 
avoid unnecessary delay in the connection 
with his current appeal.

6.  Unless the claim for a rating in 
excess of 70 percent for PTSD with 
depressive reaction associated with 
anxiety, prior to September 16, 2005, is 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his attorney an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal on the claim for a TDIU prior to 
September 16, 2005, or the time period 
for doing so has expired, whichever 
occurs first.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



